Citation Nr: 0522773	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  00-21 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether the appellant's discharge under other than honorable 
conditions constitutes a bar to VA benefits.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The appellant had active service from September 1980 to 
November 1982; he was discharged under other than honorable 
(OTH) conditions.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO administrative and rating decisions 
dated in July 2000.  The rating decision found that the 
appellant was not insane at the time he committed the 
offenses which led to his OTH discharge, and the 
administrative decision found that the character of the 
appellant's discharge was a bar to VA benefits.  

In a May 2001 decision, the Board denied the appellant's 
claim.  The appellant appealed the Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a November 2001 order, the Court granted a joint motion of 
the parties (the appellant and the VA Secretary) to vacate 
and remand the May 2001 Board decision.  

In a July 2002 decision, the Board again denied the 
appellant's claim.  The appellant appealed the Board decision 
to the Court.  In a December 2004 order and January 2005 
judgment, the Court vacated and remanded the July 2002 Board 
decision.  


FINDINGS OF FACT

1.  The appellant was given an OTH discharge from service, in 
lieu of a trial by general court-martial.  

2.  The appellant was not insane at the time of commission of 
any of the in-service offenses which led to his discharge.  




CONCLUSION OF LAW

The appellant's discharge from service, under OTH conditions, 
was under dishonorable conditions for VA purposes, thus 
constituting a bar to VA benefits.  38 U.S.C.A. § 101(2), 
(18) (West 2002); 38 C.F.R. §§ 3.12, 3.354 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

As noted above, the appellant had active duty in the Army 
from September 1980 to November 1982.  Records from a private 
ambulance company show that in November 1981, the appellant 
was picked up by a private ambulance for possible seizure 
activity with hyperventilation at the scene.  He was noted to 
be semi-conscious, and that he refused to speak at the scene.  
The suspected illness was hyperventilation.  He was 
transported to an Army hospital.  Service medical records 
dated that day reveal that he had been found on the side of 
the road hyperventilating and uncooperative but conscious.  
He complained of dizziness followed by fast breathing, 
headaches and chest pains.  He still complained of some neck 
pain.  He denied trauma or ingestion.  On examination, he was 
alert and was not hyperventilating.  The assessment was 
anxiety reaction.  

On August 9, 1982, the appellant was referred for a 
psychological evaluation from the surgical clinic due to 
complaints of nightmares, difficulty sleeping and anger.  He 
reported that one year earlier he had accidentally shot a 
fellow soldier.  He had used Dalmane for sleep in the past, 
but the physician wanted to rule out a more severe disorder, 
including depression or a psychotic disorder.  The 
psychological evaluation was conducted on August 16, 1982.  
It was noted that the appellant complained of nervousness and 
problems regulating his anger.  He had previously been seen 
for treatment, but "they" had not done anything for him.  
He had been in an accident a year earlier where an M-60 had 
dropped and fired, hitting another serviceman in the 
shoulder.  That serviceman had recovered.  

The appellant occasionally worried about the accident, 
although it had not been intentional.  

On mental status examination, he was alert and coherent.  
Thought processes were intact, and thought content centered 
on somatic complaints, pills, and physical distress.  His 
mood was frustrated and angry, as well as mildly sad.  He 
denied that he would hurt himself.  There were no perceptual 
distortions.  He was somewhat obstructionist about going to 
the mental health clinic, and it was felt there was a 
question of personality difficulties or manipulative 
problems.  He claimed that he was easily upset with 
individuals in his unit because they did not understand them, 
and he had previously hit these individuals.  The clinical 
impression was adjustment disorder with mixed emotional 
features and histrionic traits.  

Regarding the critical issue in this case of whether the 
appellant was insane at the time of commission of any of the 
in-service offenses which led to his discharge, the Board 
finds that this examination report provides, as a whole, 
evidence against the appellant's claim.   

Service administrative records reveal that in September 1982, 
the appellant was charged with violation of Article 92 of the 
Uniform Code of Military Justice.  This charge consisted of 
nine specifications, all involving the possession, transfer, 
or sale of lysergic acid diethylamide (LSD) during the period 
from August 1, 1982, to August 25, 1982.  

Sworn affidavits and deposition transcripts from three 
witnesses related to the investigation of these charges are 
of record.  The deposition from the commanding officer 
indicated that the appellant admitted selling drugs, and 
stated that he had done it because he needed the money for a 
motor for his car, and because his father was having 
financial difficulties.  The deponent also noted that the 
appellant had a history of a nervous problem.  In July 1980, 
he had accidentally shot a good friend of his in the shoulder 
with an M16 machine gun; as a consequence, he had experienced 
nervousness and insomnia.  He had been sent to numerous 
psychiatrists.  He had also had problems in the field because 
of his unwillingness to use a machine gun, which had 
eventually been resolved in about March or April.  He saw 
psychiatrists for a period of three or four months, who 
eventually stated that he was "OK".  

The deponent noted that the appellant had observed, when 
initially confronted, that his whole life had been a series 
of bad luck and mistakes.  The appellant refused to cooperate 
by incriminating anyone else, and expressed a willingness to 
take his punishment.  

The second deponent had been the appellant's roommate.  He 
described how he had accompanied the appellant on errands to 
purchase LSD and marijuana, and bought some from him.  He and 
the appellant had argued a lot, and gotten in a fight.  The 
third deponent had bought drugs from the appellant, but had 
not paid for them.  

On September 20 1982, the commander signed a recommendation 
of trial by general court-martial for the specified offenses.  
On September 27, 1982, the appellant signed a request for 
discharge for the good of the service, in which he 
acknowledged that he would receive an OTH discharge.  His 
commanding officer recommended approval of the discharge, and 
also indicated that he did not have "reasonable grounds for 
belief that this individual is or was at the time of his 
misconduct, mentally defective, deranged, or abnormal."  The 
commanding officer further noted that due to the unique 
circumstances behind the case, he felt that it the discharge 
request should be approved, and that the violation warranted 
a discharge under OTH conditions.  The discharge was 
approved, and the appellant was discharged in November 1982.

As a whole, based on a detail review of the record, the Board 
finds that, with regard to the question of if the appellant 
was insane at the time of commission of any of the in-service 
offenses which led to his discharge, that this report 
provides more evidence against his claim.  The appellant's 
own statements do no support such a finding at that time.      

In December 1999, the appellant filed a claim for service 
connection for a psychiatric disorder, in which he stated 
that he had received psychiatric treatment after service from 
Dr. J. Juarbe in 1999, many years after discharge.  

The Board must note the lapse of many years between the 
separation from service and the first treatment by Dr. 
Juarbe.  Regarding service connection claims, the United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration.  See Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

Accompanying his claim was an interim summary, dated in 
January 1999, from a fee-basis physician, Dr. J. Juarbe, who 
wrote that the appellant had been discharged under OTH 
conditions after he shot a friend of his in the right humerus 
with an M60 while in the field.  

Importantly, as noted above, the facts, as represented by 
this doctor, are significant different regarding the critical 
issue of why the appellant was discharged from service.  

The appellant claimed that the "enemy" dared him to do it 
(conflicting with the statement that he shot a "friend") 
and that after the incident he had lost control, and 
developed insomnia, started drinking heavily, and engaged in 
disruptive behavior.  He underwent psychiatric treatment, but 
also developed nightmares.  It was claimed that a medical 
discharge was offered, and he signed a document without 
knowing the contents.  Later, he was discharged under OTH 
conditions.  Dr. Juarbe expressed his opinion that the 
appellant was clearly suffering from schizophrenia which was 
of service onset, and that the appellant had been insane when 
he shot his Army companion and was not responsible for what 
he had done.  On examination, he was easily distracted; 
reported auditory hallucinations; had a flattened affect, a 
mood of indifference, and poor judgment and insight.  The 
diagnosis was schizophrenia, chronic undifferentiated type.  

The Board will discuss this opinion below.




II.  Analysis

The appellant claims that he was insane at the time he 
committed the acts in service which resulted in his discharge 
under OTH conditions.   

In general, a discharge or release from active service under 
conditions other than dishonorable is a prerequisite to 
entitlement to VA benefits.  38 U.S.C.A. §§ 101(2), (18); 
38 C.F.R. § 3.12(a).  Acceptance of an undesirable discharge 
to escape trial by general court-martial is considered to be 
a discharge under dishonorable conditions, thus barring 
entitlement to VA benefits.  38 C.F.R. § 3.12(d)(1).  
However, such entitlement is not barred if it is found that 
the person was insane at the time of committing the offense 
causing such discharge or release. 38 C.F.R. § 3.12(b).  The 
insanity, however, need not have caused the misconduct; it 
must only have existed at the time of the commission of the 
offense leading to the person's discharge.  Struck v. Brown, 
9 Vet. App. 145 (1996).

An "insane" person is defined by regulation as one who, 
while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits due to disease, a more or less 
prolonged deviation from his normal method of behavior; or 
who interferes with the peace of society; or who has so 
departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as 
to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  38 
C.F.R. § 3.354.  

Simply stated, within the December 2004 decision of the 
Court, it has requested that the Board better explain why it 
has placed such little credence (if any) in the opinion of 
Dr. Juarbe.  The Board will address such issue on a de novo 
basis. 

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

Concerning Dr. Juarbe's opinion as to the appellant's 
insanity, the appellant's discharge was due to his 
possession, transfer and sale of illegal drugs, and not the 
accidental shooting of his friend.  Such a clear mistake by 
this doctor clearly underlines the fact that he did not have 
the opportunity to review the claims file.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (medical opinion premised 
on unsubstantiated account is of no probative value and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (Board is not bound to 
accept doctor's opinion based exclusively on claimant's 
recitations).

As noted above, the insanity need not have caused the acts 
resulting in discharge; nevertheless, the insanity must have 
been present at the time he committed such acts.  See Struck, 
supra.  Dr. Juarbe's opinion does not address whether the 
appellant was insane at the time of the offenses which 
resulted in his discharge.  Therefore, such opinion is, in 
general, incomplete.  Further, his opinion is apparently 
based on the appellant's recollection of events which had 
occurred many years earlier.  See Reonal v. Brown, 5 Vet.App. 
458 (1995).  The Board notes that Dr. Juarbe stated that the 
appellant reported that he was offered a medical discharge 
apparently prior to the offenses for which he was charged.  
However, the service personnel records do not specifically 
show such an offer.  Further, even if there was such an 
offer, that fact alone would not indicate that the appellant 
was "insane" under VA law.  

Although an examiner can render a current diagnosis based on 
his examination of a claimant, without a thorough review of 
the record, his opinion regarding etiology, or in this case 
as to whether the appellant was insane when he shot an Army 
companion, can be no better than the facts alleged by the 
claimant.  See Swann v. Brown, 5 Vet.App. 229 (1993).  There 
is no indication that Dr. Juarbe reviewed the appellant's 
entire claims file, including his service personnel records, 
in providing such opinion, and significant evidence to 
suggest that he did not.  Given such circumstances, his 
opinion has little, if any, probative value in this matter.  

The Board notes that the offenses which resulted in the 
appellant's discharge all took place during August 1982.  
During this time period, the appellant underwent a 
psychological evaluation, which did not find any psychosis to 
be present, but concluded that the appellant had an 
adjustment disorder with mixed emotional features and 
histrionic traits.  His thought processes were intact, and 
there were no perceptual distortions.  There was also a 
question of personality difficulties or manipulative 
problems.  The Board notes that the examiner provided a 
detailed analysis of the appellant's history and difficulties 
at that time in providing such diagnoses.  Such report is 
also more contemporaneous with the appellant's period of 
service than the January 1999 statement from Dr. Juarbe.  
Therefore, the Board finds that the August 1982 psychological 
evaluation report is much more probative than the opinion 
provided by Dr. Juarbe.  See Wensch v. Principi, 15 Vet.App. 
362 (2001).  

Additionally, the appellant's commanding officer, while 
describing earlier psychological problems following the 
accidental shooting, indicated that psychiatrists had 
determined that these problems had resolved prior to the time 
of the offenses which led to his discharge.  The other 
witnesses did not report deviation from his normal method of 
behavior, interference with the peace of society, or 
departure from accepted standards of the community as to lack 
the adaptability to make further adjustment to the prevailing 
social customs.  See 38 C.F.R. § 3.354.  In this regard, the 
appellant expressed regret and a willingness to accept his 
punishment.  As such, the appellant own statements at this 
time are found to provide evidence against this claim.   

The Board finds that both service records and, as a whole, 
post service records provide evidence against this claim. 

Since the appellant has not been shown to have been insane at 
the time of the commission of the acts which led to his OTH 
discharge, which was given to avoid a trial by general court-
martial, his discharge is considered to be dishonorable for 
VA purposes and a bar to VA benefits.  38 C.F.R. § 3.12.  As 
the preponderance of the evidence is against the appellant's 
claim, the benefit of doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  

Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
indicates, generally, that four elements are required for 
proper VCAA notice: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to his claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes all pertinent reports.  
Significantly, no additional available pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  For example, in June 2005, the appellant wrote to 
the Board and indicated that he "does not have anything to 
submit." 

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In a September 2000 
statement of the case, a November 2001 Court order and joint 
motion of the parties (the appellant and the VA secretary), 
and in the previous July 2002 Board decision, the appellant 
was effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board has noted the fact that no specific "VCAA 
letter", as it is commonly referred to within the VA, was 
sent to the appellant in the case.  However, in the September 
2000 statement of the case, the appellant was notified that 
VA would request, directly from the source, existing evidence 
in the custody of military authorities or other Federal 
Agencies, if information sufficient to locate and identify 
such evidence was of record.  He was also informed that with 
the addition of signed releases, VA would attempt to obtain 
any non-Federal evidence pertinent to the claim and 
adequately identified by the appellant.  He was informed, at 
that time and in other correspondence, of the evidence relied 
upon by the VA in its decision, and of what was required to 
establish his claim, i.e., evidence showing insanity at the 
time of the offenses in question.  He demonstrated his actual 
knowledge of this requirement by submitting medical evidence 
in support of this assertion, and an explanation was provided 
as to why that evidence was not sufficient to establish his 
claim.  

After the case was first remanded to the Board, in April 
2002, the appellant and his representative were invited to 
submit additional arguments or evidence; no arguments or 
evidence was received.  Further, after the case was again 
remanded to the Board, the appellant and his representative 
were again invited to submit additional arguments or 
evidence.  No arguments or evidence was received.  

The Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

The Board finds that the appellant has been notified of the 
applicable laws and regulations that set forth the criteria 
for this claim.  The discussions in the rating decision, the 
statement of the case and, most importantly, Court documents, 
have informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been substantially met.  Any 
deficiencies constitute no more than harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The Board 
asks the Court to review this record carefully, particularly 
the joint motion of November 2001, in making any 
determination regarding the issue of "notice" in this case.  

There can be no harm to the appellant, as the VA has made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the appellant's possession.  Thus, the VA has satisfied its 
"duty to notify" the appellant.  In this case, the 
appellant has been provided more than one year to respond to 
the requests of the VA for information in support of his 
case.  Further, he has either directly or indirectly 
responded to the requests for information.  Therefore, 
further delay in the adjudication of this case is not 
warranted.  

The Board notes that VA examination and medical opinion, 
under 38 C.F.R. § 3.159(c)(4), is not required in this case.  
Given that the critical issue in this case is the appellant's 
mental status more than 20 years ago, such a medical opinion 
would be of little or no probative weight.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for appellant's benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since a RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the claimant 
covering all content requirements is harmless error.  

The Board also finds that the duty to assist the appellant 
has been met in this case.  The appellant has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.  The Board is not 
aware of a basis for speculating that any other relevant VA 
or private treatment records exist that have not been 
obtained.  

In this regard, the Board must note that based on a detailed 
review of the medical evidence of record, the Board must find 
that the medical evidence in this case appears complete.  The 
RO has either attained, or attempted to obtain, pertinent 
medical records cited by the appellant over an extensive 
period of time.  Moreover, neither the appellant nor his 
representative has indicated that there is any outstanding 
pertinent evidence that the RO has not already obtained or 
attempted to obtain.  In June 2005, the appellant stated that 
he had nothing else to submit.  

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
VA has satisfied its duties to inform and assist the 
appellant at every stage of this case.  Therefore, he will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claim.  


ORDER

The appellant's discharge from service was under dishonorable 
conditions, and constitutes a bar to VA benefits.  The appeal 
is denied.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


